Citation Nr: 1235554	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for hyperthyroidism due to Graves' Disease. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension (claimed as high blood pressure).

3. Entitlement to service connection for residuals of cold injury.

4. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from October 1945 to January 1947.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Previously, the Veteran was to attend a February 2012 videoconference hearing before a Veterans Law Judge (VLJ) of the Board, however, he cancelled this proceeding in advance of the scheduled hearing date. The Veteran has since indicated that he wishes to continue this appeal without an opportunity for a hearing. Hence, his hearing request is deemed withdrawn. See 38 C.F.R.                  § 20.704(e) (2012). 

The Board further observes that the Veteran in November 2010 filed a timely Notice of Disagreement (NOD) with the RO's denial that same month of nonservice-connected pension benefits, based on the finding that the Veteran had excessive countable income for pension purposes. Hence, the RO must issue a Statement of the Case (SOC) on this matter as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board will decide the issues of entitlement to compensation under 38 U.S.C.A. § 1151. The issues of service connection for cold injury residuals and non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action  is required on his part. 


FINDINGS OF FACT

1. The Veteran does not have additional disability consisting of hyperthyroidism   as a consequence of negligent, careless or otherwise faulty VA medical treatment. 

2. The Veteran does not have additional disability consisting of hypertension as a consequence of negligent, careless or otherwise faulty VA medical treatment.


CONCLUSIONS OF LAW

1. The criteria are not met for compensation under 38 U.S.C.A. § 1151 for hyperthyroidism due to Grave's Disease. 38 U.S.C.A. §§ 1151, 5103, 5103A,         5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.361 (2012).

2. The criteria are not met for compensation under 38 U.S.C.A. § 1151 for hypertension. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1). 

Through VCAA notice correspondence dated from December 2009, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the            joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.             See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the January 2010 RO rating decision adjudicating the claims on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining VA outpatient treatment records. There is no indication of private outpatient treatment records which need to be obtained. There has not been any VA Compensation or Pension examination and/or medical opinion obtained in this case, however, the Board finds that there is no objective compelling reason for doing so. Essentially, there is no preliminary indication that the claimed conditions of hyperthyroidism and hypertension may be the result of faulty or negligent VA medical treatment. As to hypertension in particular, there is no initial indication that the Veteran actually developed hypertension following his treatment for Graves' disease at a VA medical facility in 1986. Nor is there any competent indication of or material question as to whether the Veteran received substandard medical treatment. Therefore, a VA examination and/or opinion is not called for under the circumstances. See 38 C.F.R. § 3.159(c)(4). The Board is furthermore aware of the fact that for a time period the Veteran received disability benefits from the Social Security Administration (SSA), but finds that there is no compelling reason to have to obtain corresponding disability benefits records from the SSA.  Rather, because the dispositive issue is whether the VA provided proper medical care, SSA records recounting the diagnosis and treatment of a hyperthyroidism condition and estimating its severity would not likely have relevance to the present claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (SSA records must only be sought where directly relevant to the claim).  

In furtherance of his claims, the Veteran provided several personal statements.          He was previously scheduled for a Board videoconference hearing, but later cancelled the proceeding and withdrew his hearing request. There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist                 the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 





Background and Analysis

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.358(a) (2012). To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

The Veteran's contention as he has presented through continuing correspondence is that due to treatment for a neck injury at a VA medical facility in 1986, including numerous x-rays, he received overexposure to x-ray radiation. As a result of this radiation exposure, the Veteran maintains, he developed hyperthyroidism, treated at another VA hospital the following year. Also, due to the treatment of the hyperthyroidism by radioiodine therapy he allegedly developed high blood pressure and had experienced this problem ever since 1987. 

The Board will review the Veteran's case with these contentions in mind, as well as with a view to whether there was anything overtly indicative of complications or unexpected outcomes of the Veteran's documented VA treatment for hyperthyroidism. 

On this subject, the report of an approximate one-month hospitalization at the Houston VA Medical Center (VAMC) in October 1986 indicated that the Veteran was previously healthy but complained of the onset of weakness and nervousness beginning in early July 1986. The Veteran had seen a local physician who prescribed him a vitamin B12 shot without relief. The Veteran had continued to have these symptoms and also began having decreased sleep with difficulty falling asleep. He stated that he had lost 15 pounds. He had no known cardiac disease and denied any recent chest pain. He also occasionally noticed irregular heartbeats and palpitations, and complained of frequent sweating. There was no history of hypertension, nausea or vomiting. He had also noticed dizziness and near syncopal episodes without any relationship to activity and not associated with diaphoresis or chest pain. Past medical history revealed that he had a cervical fracture in 1972.          An in-depth physical examination ensued. In pertinent part, thyroid test results were consistent with Graves' disease or thyrotoxicosis, as was a test for antithyroid mitochondrial antibody. The Veteran during the course of hospitalization had slowly normalizing thyroid functions. The discharge diagnosis was hyperthyroidism secondary to Graves' disease; atrial fibrillation with rapid ventricular rate; history of guaiac positive stools; and weight loss. 

Further Houston VAMC records indicate that the Veteran returned to that facility in November 1986 with continued hyperthyroidism, manifested by heat intolerance, nervousness, weight loss, increased heart rate, intermittent palpitations, anxiety,  and constipation. At that time, blood pressure was measured at 140 (systolic) /           80 (diastolic). He was admitted to that facility for a thyroid ablation procedure, where he remained for three days. Prior to undergoing the procedure, the Veteran was "explained the procedure, its indications, benefits and risks including known and possible consequences or complications, consequences of refusing the procedure as well as alternative approaches." The Veteran also had the opportunity to ask questions and indicated that he understood the explanation, freely consented to the procedure and signed the form. A progress note during that time period reflects that after the thyroid ablation the Veteran was feeling the same as usual, and had no complaints. The Veteran was generally noted during this time to be ambulating, afebrile, and having a good appetite. He denied pain or any discomfort. 

On an April 1987 follow-up appointment the Veteran was noted to now be taking Synthroid thyroid replacement medication. Since his thyroid ablation the previous year, the Veteran was now experiencing constipation, cold intolerance, easy fatigue, weakness, slowed mentation, hoarseness and symptoms consistent with a lowered thyroid level. The impression, in pertinent part, was now hypothyroidism, requiring continued monitoring. 

Subsequent records of VA outpatient treatment reflect in September 2002 the ongoing diagnosis, treatment and monitoring for hypertension. 

Having completed an objective review of the foregoing, the Board does not find the basis to substantiate compensation under 38 U.S.C.A. § 1151 for the Veteran's hyperthyroidism, including with attendant hypertension. 

Considering the underlying hyperthyroidism itself, the Board is constrained to find that there was no tangible "additional disability" following an instance of VA treatment. The theory of recovery advanced by the Veteran is that he received undue exposure to radiation in 1986 in connection with treatment at a VA facility for a fracture of vertebrae of the neck. However, every indication from the credible medical documentation on file is that the Veteran experienced his neck injury in 1972 (as supported by contemporaneous VA medical records, and the Veteran's own assertions on subsequent VA Compensation and Pension examinations). Even assuming the Veteran did receive excessive radiation in 1972 from x-rays, there is little to no likelihood or suggestion from the record that it caused  hyperthyroidism some 14 years later. The first symptoms of hyperthyroidism were noted in mid-1986. Thus, the Veteran does not have hyperthyroidism as an "additional disability," meaning here a condition that worsened after VA treatment from x-rays. Moreover, hyperthyroidism clearly could not be an "additional disability" following the 1986 thyroid ablation procedure, because hyperthyroidism was the very condition being treated; nor did hyperthyroidism get demonstrably worse after the 1986 thyroid ablation, as if anything the Veteran temporarily developed hypothyroidism (an abnormally low level of thyroid activity). In sum, there is no identifiable further disability as a consequence of VA treatment.

Similarly, the Board does not ascertain that hypertension developed after the 1986 treatment for hyperthyroidism. Indeed, an elevated blood pressure already was part of the symptom profile before hyperthyroidism was even first diagnosed. After the thyroid ablation procedure, if anything his heart rate was lower than normal. Meanwhile, the first formal diagnosis of record of hypertension is dated from 2002. As such, there is no indication of hypertension first developing following VA treatment. Thus, here again there is no qualifying "additional disability" for purposes of section 1151.

The Board further points out that viewing the medical records from the 1986 thyroid ablation procedure that there is no readily apparent indication of complications, or problematic symptomatology or manifestations outside what would reasonably be expected as a consequence of VA treatment. That is, the Board  has no obvious indication of faulty or negligent VA medical care. As records show, the Veteran gave his express consent to the procedure after being fully informed of the nature of the procedure, and there was no indication of an abnormal or incidental recovery. The Veteran himself has not claimed negligence in the thyroid ablation procedure. All of this notwithstanding, the Board need not fully address the question of the quality of VA medical treatment, which goes towards the element of causation -- for the reasons stated, the preliminary element of "additional disability" due to VA treatment has not been proven, and this presents a sufficient basis upon which to determine the disposition of the Veteran's claims. 

Accordingly, the competent evidence weighs against recovery under section 1151. The Board has duly taken into consideration the Veteran's own assertions,                 as encapsulated above. The Veteran is competent to assert his own observations of symptomatology. Nonetheless, the medical history is sufficiently documented here as to provide a contrary and credible version of events. To the extent the Veteran opines that he has a current disability as the consequence of VA faulty medical care or treatment, particularly as due to excessive radiation exposure, this comprises a medical question not within the purview of lay observation, and thus his lay opinion alone is insufficient, and must be corroborated by competent medical evidence.   See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claims for compensation under              38 U.S.C.A. § 1151. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,                      1 Vet. App. 49, 55 (1990).     



ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for hyperthyroidism due to Graves' Disease is denied. 

The claim for compensation under 38 U.S.C.A. § 1151 for hypertension (claimed as high blood pressure) is denied.


REMAND

The Board is remanding the claim for service connection for residuals of cold injury for further development prior to issuance of an appellate decision.

Whereas there is no documentation of cold injury in the service treatment records (STRs), the Veteran does present the documented allegations that at the end of  basic training at Camp Crowder, Missouri in 1945, he had seven days of bivouac training during which there was a three-day ice storm, and everything froze over including the Veteran's feet. The Veteran states he had to go into the hospital for seven days, and fortunately his toes were quickly thawed out to normal temperature, but since then he had very little sensation in them and the feet stay cold all of the time. The Veteran's assertions should receive due consideration in the continuing adjudication of this claim. See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent,       the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). The Board finds a VA Compensation and Pension examination would be helpful to determine whether   the Veteran has any current condition of the bilateral feet that is attributable to          in-service cold injury. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012);    38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

There are other development actions to complete prior to conducting the aforementioned requested VA examination. For one, some record of the claimed hospitalization for cold injury to the feet would be helpful, and consequently an informational request should be made to the National Personnel Records Center  (NPRC) for any available medical records pertaining to the incident. See 38 C.F.R.        § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency). The RO/AMC should also attempt to obtain the Veteran's complete personnel file from the NPRC, to the extent this substantiates his duty assignments and possible cold weather exposure.

Moreover, there is a computer database printout reflecting that for a time              the Veteran had entitlement to receive disability benefits from the Social Security Administration (SSA). (His award his since been updated to Supplement Security Income (SSI).) The Board does not have any indication as to what were the medical conditions underlying this award of SSA benefits. Nonetheless, in the interest of thoroughly supplementing the record, the SSA administrative decision to award benefits and corresponding medical records should be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).See again, 38 C.F.R. § 3.159(c)(2).

With regard to the remaining matter of entitlement to nonservice-connected pension, the Veteran has filed a timely November 2010 Notice of Disagreement with the RO decision from earlier that month denying him pension benefits, and under the law, a Statement of the Case must now be issued to the Veteran offering him the opportunity to perfect an appeal to the Board. See Manlincon v. West,       12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO/AMC should contact the National Personnel Records Center and request: (1) a copy of the Veteran's complete service personnel file; (2) all records from           the Veteran's reported one-week hospitalization in 1945 (October through December) at Camp Crowder base hospital for cold injury. Then associate all documents received with the claims file.

2. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.

3. The RO/AMC should schedule the Veteran for a VA cold weather injury examination to determine the etiology of his claimed cold injury to the feet. The claims folder must be provided to and reviewed by the examiner             in conjunction with the requested VA examination.             All indicated tests and studies should be performed,          and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that          the Veteran currently manifests the residuals of cold injury to the feet. Provided this is the case, then please provide an opinion as to whether the Veteran's diagnosed cold weather injury is at least as likely as not (50 percent or greater probability) etiologically related to or had its incurrence during his active military service, based on   the Veteran's assertions as well as the available medical documentation.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for cold injury residuals based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to       the Board for further appellate consideration.

6. The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to nonservice-connected pension, based on whether there is excessive countable income for pension purposes. Only if                   the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board  for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


